     Case 5:18-cv-01461 Document 21 Filed 06/23/20 Page 1 of 2 PageID #: 135



                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


WILLIE QUARTERMAN,

              Petitioner,

v.                                                          CIVIL ACTION NO. 5:18-cv-1461

WARDEN D.L. YOUNG,
FCI BECKLEY,

              Respondent.

                                              ORDER

              Pending are Petitioner Willie Quarterman’s pro se Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 [Doc. 1], filed November 21, 2018, and Respondent Warden

D.L. Young’s requests for dismissal [Docs. 10, 11, & 15].

       This matter was previously referred to the Honorable Cheryl A. Eifert, United States

Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Eifert filed her PF&R on March 11, 2020. Magistrate Judge Eifert recommended

that the Court deny Mr. Quarterman’s Petition for a Writ of Habeas Corpus [Doc. 1], grant Warden

D.L. Young’s requests for dismissal [Docs. 10, 11, & 15], dismiss this action with prejudice, and

remove this matter from the Court’s docket.

              The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”).
    Case 5:18-cv-01461 Document 21 Filed 06/23/20 Page 2 of 2 PageID #: 136



(emphasis added). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on May 29, 2020. No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 18], DENIES Mr. Quarterman’s

Petition for a Writ of Habeas Corpus [Doc. 1], GRANTS Warden D.L Young’s requests for

dismissal [Docs. 10, 11, & 15], DISMISSES this action with prejudice, and REMOVES this

matter from the Court’s docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED:        June 23, 2020




                                                 2
